El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
Se pide la desestimación del recurso interpuesto en este caso porque “de la sentencia única, real y efectiva, que dictó la corte inferior el demandado no ha interpuesto resurso de apelación ante esta Hon. Corte. Sí, interpuso recurso de apelación de una supuesta sentencia en que se dice se decreta un supuesto auto preliminar de injunction que nunca se dictó pues que, según tiene resuelto esta Hon. Corte en Blcmco v. Hernández, etc., 18 D.P.B. 711: ‘Convertido en perpetuo un injunction preliminar, éste queda comprendido (‘merged) den-tro.de aquél’.”
T también se solicita tal medida por ser el recurso frívolo, con imposición de las costas al apelante por haber sido teme-rario.
Se opuso el apelante. Sostiene que recurrió de la única sentencia que se ha dictado en el caso y que su apelación no es frívola, ni ha actuado con temeridad.
Los autos quedaron archivados en la secretaría de esta corte en junio 28 último. Se componen del legajo de la sentencia y de la transcripción de la evidencia. El legajo contiene la demanda por virtud de la’cual se solicitó la expedición de un auto de mj'imction permanente y entre tanto la de uno preliminar, la orden de la corte decretando, “vista la solicitud de injunction preliminar”, que el demandado mostrara causas por virtud de las cuales no debía concederse el *119remedio solicitado, poniéndolo entre tanto en entredicho pre-via prestación de fianza, la contestación del demandado a la orden de entredicho y a la solicitud de mjimction preliminar, su contestación a la demanda, la estipulación de las partes por virtud de la cual “convienen, previa aprobación de la corte, que la decisión de ésta en'el incidente de mjunction pre-liminar sea hecha extensiva, como decisión final, al auto de mjunction perpetuo”, la resolución de la corte aprobando la estipulación y su sentencia de octubre 19,1936, basada en una relación del caso y opinión, declarando la demandada con lugar y en su consecuencia decretando el mjimction perpetuo solicitado, la notificación de la sentencia al demandado y el escrito de apelación que en lo pertinente dice: “Sírvanse que-dar notificados de que el demandado No estaNdo coNeorme con la sentencia dictada en este caso con fecha 19 de octubre de 1936 y notificada a esta parte el 22 del mismo mes y año, por la que se decreta la expedición de auto preliminar de mjimction contra el demandado, apela de la misma para ante la Hon. Corte Suprema.”
Del hecho de que el escrito contenga las palabras “por la que se decreta la expedición de auto preliminar de injunction contra el demandado”, no puede inferirse que el demandado de nada apelara ya que no existe sentencia alguna decretando mjimction preliminar, constituyendo ello solamente a nuestro juicio una descripción o calificación errónea del alcance de la •sentencia que no puede destruir la expresa intención del de-mandado de apelar como apeló de “la sentencia dictada en este caso con fecha 19 de octubre de 1936 y notificada a esta parte el 22 del mismo mes y año” que es la única sentencia dictada en el litigio poniendo fin al mismo de acuerdo con las alegaciones y con la prueba practicada con motivo de la soli-citud de mjimction preliminar según las apreció la corte y con la estipulación de las partes a que antes hicimos refe-rencia.
*120No cabe, pues, decretar la desestimación del recurso por el primero de los motivos alegados y tampoco por el se-gundo porque tras un estudio de las razones que se alegan en la moción y de las que se exponen en el alegato de la parte apelante acompañado a su moción de oposición, no estamos convencidos de que el interpuesto en este caso sea un recurso claramente frívolo.

No ha bagar a la desestimación solicitada.

El Juez Asociado Señor Córdova Dávila no intervino.